DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 01/06/2022. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 10 and 14 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 includes the limitations “based on the lighting conditions, determining a mode in which to operate said light sensor, said light sensor configured to operate in a first mode to record light focused by a lens by combining measurements obtained by at least two sub-sensors in the plurality of sub-sensors and producing the image based on the combined measurement, and the light sensor configured to operate in a second mode different from the first mode”. Applicant appears to be attempting to further narrow the limitations of claim 1. However, claim 1, from which this claim depends, states "based on the lighting conditions, operating light sensor comprising a plurality of sub-sensors and configured to operate in a first mode and record light focused by the lens by combining measurements obtained by at least two sub-sensors in the plurality of sub-sensors and producing a first image based on the combined measurement". Based on the claim language, it appears as if the limitations of both claim 1 and both claim 2 happen. For example, based on light conditions a light sensor is operated by combining sub-sensors and then based on light conditions a mode is determined and selected, one of the modes being combining sub-sensors and the other mode being different. However, this is not described in the specification which does not disclose operating with combining sub-sensors and then determining modes. For purposes of art examination, broadest reasonable interpretation will be exercised

Claims 3 – 10 rejected as being dependent on claim 2.

Claim 14 recites the limitation "the lighting condition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims 15 – 18 recite the limitation "the zoom level " in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 rejected as being dependent on claim 17. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Border et al. (US 2010/0013906).
Regarding claim 11, Border et al. disclose a system comprising: a lens having a predetermined focal length and a substantially fixed zoom level (¶19, 29: fixed focal length lens 210); a light sensor (230) comprising a plurality of sub-sensors, the light sensor configured to record light focused by the lens by combining measurements obtained by at least two sub-sensors in the plurality of sub-sensors and producing an image based on the combined measurement (fig. 4; ¶19, 29, 31: the image sensor pixels are binned in reverse correspondence to the zoom factor so that the total number of pixels in the composite image is kept relatively constant through the zoom range).
Regarding claim 12, Border et al. disclose all of the aforementioned limitations of claim 11. Border also teaches comprising: a processor configured to obtain lighting conditions and a zoom level associated with the image and to set the light sensor based on the lighting conditions or the zoom level associated with the image (Fig. 4; ¶29, 31, 37: the image sensor pixels are binned in reverse correspondence to the zoom factor so that the total number of pixels in the composite image is kept relatively constant through the zoom range; Image sensor array 230 is controlled by timing generator 1214, which also controls flash 1216 in order to illuminate the scene when the ambient illumination is low).

Regarding claim 13, Border et al. disclose all of the aforementioned limitations of claim 11. Border also teaches the light sensor configured to record light focused by the lens by producing the image based on a measurement obtained by a sub-sensor in the plurality of sub- sensors (Fig. 4; ¶29, 31: the image sensor pixels are binned in reverse correspondence to the zoom factor so that the total number of pixels in the composite image is kept relatively constant through the zoom range).

Regarding claim 14, Border et al. disclose all of the aforementioned limitations of claim 11. Border also teaches when the lighting conditions indicate low light, the processor configured to operate the light sensor to upscale the image by a factor proportional to the zoom level (Fig. 4; ¶29, 31: the image sensor pixels are binned in reverse correspondence to the zoom factor so that the total number of pixels in the composite image is kept relatively constant through the zoom range).
Regarding claim 15, Border et al. disclose all of the aforementioned limitations of claim 11. Border also teaches when the zoom level varies within an extremely low zoom level, the processor configured to operate the light sensor in a first mode (Fig. 4; ¶29, 31: the image sensor pixels are binned in reverse correspondence to the zoom factor so that the total number of pixels in the composite image is kept relatively constant through the zoom range).

Regarding claim 16, Border et al. disclose all of the aforementioned limitations of claim 11. Border also teaches when the zoom level varies within a low zoom level and the lighting conditions indicate more lighting than low light, the processor configured to set the light sensor to a first mode- to crop and to downscale the image (Fig. 4; ¶29, 31: the image sensor pixels are binned in reverse correspondence to the zoom factor so that the total number of pixels in the composite image is kept relatively constant through the zoom range).

Regarding claim 17, Border et al. disclose all of the aforementioned limitations of claim 11. Border also teaches when the zoom level varies within a medium zoom level and the lighting conditions indicate more lighting than low light, the processor configured to operate the light sensor in a second mode and to crop the image (Fig. 4; ¶29, 31: the image sensor pixels are binned in reverse correspondence to the zoom factor so that the total number of pixels in the composite image is kept relatively constant through the zoom range).

Regarding claim 18, Border et al. disclose all of the aforementioned limitations of claim 11. Border also teaches when the zoom level varies within a high zoom level and the lighting conditions indicate more lighting than low light, the processor configured to operate the light sensor in a second mode, to crop and to upscale the image (Fig. 4; ¶29, 31: the image sensor pixels are binned in reverse correspondence to the zoom factor so that the total number of pixels in the composite image is kept relatively constant through the zoom range).

Regarding claim 19, Border et al. disclose all of the aforementioned limitations of claim 11. Border also teaches the light sensor configured to combine the measurements obtained by at least two sub-sensors comprising the light sensor configured to add the measurements obtained by a plurality of neighboring sub-sensors (¶31: for the case of the 2.times. zoom setting where four individual images are captured, the pixels would be binned by 4.times. during the image capture thereby reducing the number of pixels in each individual image to 1/4.sup.th so that the total number of pixels).

Regarding claim 20, Border et al. disclose all of the aforementioned limitations of claim 17. Border also teaches the lens comprising a wide angle lens (¶31: for the case of the 2.times. zoom setting where four individual images are captured, the pixels would be binned by 4.times. during the image capture thereby reducing the number of pixels in each individual image to 1/4.sup.th so that the total number of pixels).

Regarding claim 21, Border et al. disclose all of the aforementioned limitations of claim 11. Border also teaches the lens comprising a wide angle lens (¶29: fixed focal length lens can be changed to change the effective focal length range that is associated with the zoom range to make the images substantially more telephoto or more wide angle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Border et al. (US 2010/0013906) in view of Pillman et al. (US 2008/0131028).
Regarding claim 1, Border et al. disclose A method to record an image having a varying zoom level using a lens having a fixed zoom level (¶19, 29: fixed focal length lens 210), the method comprising: obtaining a zoom level associated with the image wherein the obtained zoom level is different from the fixed zoom level (abstract: form a composite image with a desired zoom factor); operating light sensor comprising a plurality of sub-sensors and configured to operate in a first mode and record light focused by the lens by combining measurements obtained by at least two sub-sensors in the plurality of sub-sensors and producing a first image based on the combined measurement (fig. 4; ¶19, 29, 31: the image sensor pixels are binned in reverse correspondence to the zoom factor so that the total number of pixels in the composite image is kept relatively constant through the zoom range); creating the image having the obtained zoom level using the lens having the fixed zoom level (¶29, 31: if the fixed focal length lens has a focal length of 15 mm, the multiple image approach of the present invention can be used to produce images that appear to have been captured by a zoom lens with a focal length range of 5-15 mm (substantially wide angle). Border fails to explicitly disclose obtaining lighting conditions associated with the image and based on the lighting conditions operating the  sensor.
	In the same field of endeavor, Pillman teaches an imaging device that includes determining in response to ambient lighting conditions, whether panchromatic pixels are to be combined with color pixels (abstract; ¶17). In light of the teaching of Pillman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Pillman’s configuration in Border’s system because an artisan of ordinarily skill would recognize that this would result in reduced processing.

Regarding claim 12, Border et al. disclose all of the aforementioned limitations of claim 11. Border fails to explicitly disclose also teaches the lens comprising a wide angle lens (¶31: for the case of the 2.times. zoom setting where four individual images are captured, the pixels would be binned by 4.times. during the image capture thereby reducing the number of pixels in each individual image to 1/4.sup.th so that the total number of pixels).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 – 10 (depending on the correction of the 112(b) rejection) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 – 10 of U.S. Patent No. 11/108,973. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 - 10 of the instant application are broader and fully encompassed by claims 2 – 10 of ‘973.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698